DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 09/07/2022 have been entered. Claims 1-27 are pending in the application. Claims 6 and 18 have been cancelled. New claims 26-27 have been added, with support found in [0044] of the specification.

Response to Arguments
Applicant’s amendments have overcome each and every objection set forth in Non-Final Office Action dated 05/27/2022, hereinafter NFOA0527. The cancellation of claims 6 and 18 have rendered the 35 U.S.C. 112(b) issues identified in NFOA0527 moot.
Applicant’s arguments filed 09/07/2022 with respect to claims 1 and 14 regarding the amended limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See below for prior art mapping of amended limitations.
Applicant's arguments filed 09/07/2022 which pertain to the combination of Cao with Wang’559 and Wang’836 have been fully considered but they are not persuasive.
Applicant argues “Cao is not obtaining and testing a fluid sample but rather, Cao is collecting logging measurements. Furthermore, the logging measurements of Cao are not used to determine the composition of a hydrocarbon sample, but rather for determining salinities of formation water. As such, Applicant respectfully submits that it is unclear how the teaching of Cao could be combined with the teaching of Wang '559 and Wang '836 given that the tools are not taking equivalent or interchangeable measurements and the measurements are being used for different purposes.” Applicant concludes with “Therefore, Applicant respectfully submits that the cited references teach contrastingly different intended purposes and principles of operation, which could change if the cited references were hypothetically combined as suggested by the Office Action. Applicant respectfully submits that a proposed modification or combination of references is improper and insufficient to support a prima facie case of obviousness, where the proposed modification or combination would change the principle of operation of the cited reference or render the cited reference unsatisfactory for its intended purpose.”
Examiner notes that Cao was not applied to teach obtaining and testing a fluid sample, thus whether or not Cao teaches these limitations is irrelevant. Cao was applied to teach “determining calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis” and “repeating steps of determining component mole fractions; and for use in a mole fraction distribution function”. The type(s) of sensing and means by which Cao does that sensing does not affect these data analysis teachings, as determining calculated fluid properties of a reservoir fluid using an equation of state based analysis can be performed with any appropriate data (i.e. any data that can be applied in an equation of state), and likewise, both repeating steps of determining component mole fractions and the use of acquired and analyzed data in a mole fraction distribution are not dependent upon the particular measurement means or type. The data need only be applicable to an equation of state in order to complete the analysis and thus determine component mole fractions and apply mole fractions to a distribution. This kind of data analysis taught by Cao can clearly be used in combination with the teachings and measurement techniques of Wang’559 and Wang’836, as it merely represents data analysis techniques that can be applied to a particular set of appropriate data, regardless of the means by which that data was gathered. 
Examiner also notes for the record that Examiner respectfully disagrees with Applicant’s assessment that “the logging measurements of Cao are not used to determine the composition of a hydrocarbon sample, but rather for determining salinities of formation water”. First, the argument is moot because the limitation that Cao was applied to teach recited “fluid properties of the reservoir fluid”, not “a hydrocarbon sample”. Second, Cao teaches, as cited by Applicant, in [0013]: “A method for determining formation wettability includes acquiring joint NMR measurements, and at least one of dielectric, sigma (.Math.) or carbon/oxygen (C/O) measurements, establishing an equation of state (EOS) for the log measurements, wherein the equation of state provides a correlation between the log measurements, using the equation of state to tell apart the water from the hydrocarbon fluid contributions to NMR aggregate distributions, and using such underpinning water and hydrocarbon fluid NMR distributions to infer hydrocarbon type or formation matrix wettability.” Examiner specifically notes the teachings “using the equation of state to tell apart the water from the hydrocarbon fluid contributions to NMR aggregate distributions” and “using such underpinning water and hydrocarbon fluid NMR distributions to infer hydrocarbon type or formation matrix wettability”, which necessarily constitute determining the composition of a hydrocarbon sample.
Similar reasoning applies to Applicant’s similar arguments with respect to Claim 14.
Applicant further argues “In addition to the foregoing, with respect to independent claims 1 and 14, Applicant respectfully submits that Cao is not being utilized for the same or a similar purpose as the instant application. Cao is directed to analyzing the salinity of water in a subterranean formation. The instant application is directed to "petroleum compositional measurements." Applicant respectfully submits that there is no realistic expectation that a methodology used to analyze the salinity of water could successfully be utilized to analyze a substantially different fluid, such as a hydrocarbon fluid.” 
Examiner respectfully disagrees with Applicant’s assessment. First, as discussed above, Cao does not exclusively pertain to analyzing salinity of water in a subterranean formation, but rather additionally pertains to analyzing hydrocarbon distributions as well. In addition, Examiner disagrees that the method of obtaining an appropriate equation of state and analyzing a fluid to determine proportional fractions of the fluid via the method of Cao is not applicable to additional use cases. Examiner asserts that one of ordinary skill in the art, given the teachings of Cao, would know how to apply an appropriate equation of state analysis to determine proportional fractions of the fluid.
In regards to Applicant’s arguments pertaining to claims 5 and 24, Applicant argues solely based on arguments addressed above, and thus are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 14-17, 19-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Pub. No. US 2016/0186559 A1) in view of Wang (U.S. Patent Application Pub. No. US 2016/0090836 A1), further in view of Cao (WIPO Pub. No. WO 2015039090 A1).

Regarding Claim 1, Wang’559 teaches a method for determining fluid contamination (Abstract: “Disclosed are methods and apparatus obtaining in-situ, real-time data associated with a sample stream obtained by a downhole sampling apparatus disposed in a borehole that extends into a subterranean formation. The obtained data includes multiple fluid properties of the sample stream. The sample stream includes native formation fluid from the subterranean formation and filtrate contamination”), comprising: 
obtaining a fluid sample (Abstract: “Disclosed are methods and apparatus obtaining in-situ, real-time data associated with a sample stream obtained by a downhole sampling apparatus disposed in a borehole that extends into a subterranean formation.”), wherein the fluid sample comprises a reservoir fluid contaminated with a well fluid ([0004]“The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation”); 
using a sensor to obtain a measurement of the fluid sample, wherein the measurement is a petroleum compositional measurement ([0005]: The downhole sampling apparatus is operable to obtain apparent optical density (OD), apparent mass density (ρ), and apparent gas-oil ratio (GOR) of the sample stream such that the obtained data includes OD data, ρ data, and GOR data. The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation.”, Examiner interprets the sampling apparatus as inherently containing one or more sensors, and notes that an ‘apparent gas-oil ratio’ is a petroleum compositional measurement, as it is a measurement pertaining to the composition of gas and oil);
obtaining input parameters, wherein the input parameters comprise fluid properties obtained from the measurement of the fluid sample and mud filtrate composition ([0004]: “The obtained data includes multiple fluid properties of the sample stream. The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation”); 
selecting a plurality of input data during a pumpout ([0004]: “The method also includes filtering the obtained data to remove outliers from the obtained data, fitting the filtered data to models that each characterize a corresponding one of the fluid properties as a function of a pumpout volume or time, and identifying, based on the fitted data, a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole”); 
and determining calculated fluid properties and further obtaining updated values of iterative parameters…until a comparison of one or more of the calculated fluid properties with one or more of the input parameters is within a tolerance error ([0068]: “Model parameters are then fit (320) to the selected (310) sample of m data points, such as by utilizing Equations (1)-(5) set forth above. An error function is then calculated (330) for each of the m data points. The error function may be calculated (330) by one or more conventional techniques. The data that support the current hypothesis of the model are then selected (340) utilizing the calculated (330) error function. The method (300) may also include performing a resampling (350) and performing additional iterations of the sample selection (310), model fitting (320), error calculation (330), and supportive data selection (340), including adjusting the threshold fraction and/or the fit start/end with each iteration to determine (360) the optimum value for a fitting parameter (such as the exponent “−γ” described above) that results in the highest percentage of inliers.”).  
Wang’559 does not explicitly teach representing a mud composition as a Gaussian distribution, determining calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis, repeating steps of determining component mole fractions, and for use in a mole fraction distribution function.
Wang’836 teaches representing a mud composition as a Gaussian distribution (fourth ref [0114]: “Various regressions models (e.g., power-law function, Gaussian function, logistic regression, Gompertz function, Weibull growth model, exponential functions, and simplified versions of the aforementioned models) may be subsequently applied to simulated data obtained from the synthetic OD channel to predict the endpoint value for the native formation fluid and, if the endpoint value for the OBM filtrate is known, the OBM contamination level.”).
Examiner additionally notes for completeness that Wang’836 also teaches using a sensor to obtain a measurement of the fluid sample, wherein the measurement is a petroleum compositional measurement ([0009]: “The system also includes a sensor disposed in the downhole acquisition tool housing that may analyze portions of the fluid and obtain sets of fluid properties of the portions of the fluid and a data processing system that may estimate a fluid property of the native reservoir fluid based on at least one fluid property from the sets of fluid properties of the portion of the fluid and a geometric fitting model including two or more parameters. The geometric fitting model may predict an asymptote of a growth curve, and the asymptote corresponds to the estimated fluid property of the native formation fluid.”; [0057]: “Monitoring of the cleanup process can be performed using downhole sensors capable of measuring properties such as optical density, gas-oil ratio, conductivity, density, compressibility, and other properties measurable through downhole fluid analysis (“DFA”). For instance, the fluid analysis module 22 may include a fluid analyzer 23 that can be employed to provide in situ downhole fluid measurements. For example, the fluid analyzer 23 may include a spectrometer and/or a gas analyzer designed to measure properties such as, optical density, fluid density, fluid viscosity, fluid fluorescence, fluid composition, and the fluid gas-oil ratio, among others.”; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 to include representing a mud composition as a Gaussian distribution, as taught by Wang’836, because applying a Gaussian distribution to a set of data is a commonly used mathematical operation being applied to particular use case.
Wang’559 in view of Wang’836 does not explicitly teach determining calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis, repeating steps of determining component mole fractions, or for use in a mole fraction distribution function.
Cao teaches determining calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis ([0010]: “generating an equation of state based upon log measurements for the geological formation, the equation of state providing a correlation between the log measurements, determining a quality factor for the equation of state, and for each of a plurality of different constituents expected to be in the formation, determining a constituent compliance factor for each of the constituents”); and 
repeating steps of determining component mole fractions; and for use in a mole fraction distribution function ([Abstract]: “determining the volume of the constituent(s) based upon the volumetric model”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836 to include determining calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis, repeating steps of determining component mole fractions, and for use in a mole fraction distribution function as taught by Cao.
Doing so would allow one to use an equation of state to “determine the volume of the at least one constituent” as taught by Cao in [0011], which can be used to determine mole fractions of the constituents. One would have been motivated to do so in order to identify a developed flow regime of the native formation fluid, as taught by Wang’559 [Abstract]: “data is fit to each of a plurality of models each characterizing a corresponding one of the fluid properties as a function of a pumpout volume or time of the sample stream. based on the fitted data, a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole is identified”.

Regarding Claim 2, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 1. 
Wang’559 and Wang’836 do not explicitly teach further comprising conditioning the equation of state filtrate analysis with a principal component analysis.
Cao further teaches  further comprising conditioning the equation of state filtrate analysis with a principal component analysis ([0039]: “At 204, an equation of state (EOS) which provides a correlation between the different measurements acquired at 202 is established. More detailed examples of EOS's are discussed below. In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 to include further comprising conditioning the equation of state filtrate analysis with a principal component analysis as taught by Cao.
Principal component analysis is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)). While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art.  

Regarding Claim 3, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 2, wherein the principal component analysis comprises despiking an original dataset ([0061]: “Such filtering (250) may utilize a median filter, a Winsorized mean filter, or a Hampel filter, among other example filtering techniques that may also or instead be utilized”), applying a robustfit regression ([0078]: “By utilizing the robust regression techniques described above, the fitting of the measured and/or apparent fluid properties will not be adversely affected by the earlier sampling data (such as the data obtained prior to the start of the developing flow regime) or the outlying data obtained during late time pumping (such as outliers in the data obtained during the developing and developed flow regimes)”) to obtain a reconstructed dataset ([0068]: “The method (300) may also include performing a resampling (350) and performing additional iterations of the sample selection (310), model fitting (320), error calculation (330), and supportive data selection (340), including adjusting the threshold fraction and/or the fit start/end with each iteration to determine (360) the optimum value for a fitting parameter (such as the exponent “−γ” described above) that results in the highest percentage of inliers. The optimized set of inliers may then be linearly fitted (370), such as by utilizing a total-LS and/or other regression technique.”), and computing a fluid composition from the reconstructed dataset ([0004]: “The method also includes filtering the obtained data to remove outliers from the obtained data, fitting the filtered data to models that each characterize a corresponding one of the fluid properties as a function of a pumpout volume or time”).
Wang’559 does not explicitly teach performing a robust principal component analysis on the original dataset to obtain a principal component analysis score and to the principal component analysis score.
Cao further teaches performing a robust principal component analysis on the original dataset to obtain a principal component analysis score and to the principal component analysis score ([0039]: “In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 to include performing a robust principal component analysis on the original dataset to obtain a principal component analysis score and applying a robustfit regression to the principal component analysis score as taught by Cao. 
	Both robust regression and principal component analysis techniques are known methods of data analysis taught by the prior art references Wang’559 and Cao, respectively. Combining these elements to yield predictable results would be obvious to one of ordinary skill in the art (See MPEP 2141 III (A)). While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art. As taught by Wang’559 in [0025], applying robust regression techniques “may yield cleaner data sets for subsequent processing, may aid in accurately determining endpoint properties without the influence of outliers, and/or may aid in indicating flow regimes substantially automatically” and as taught by Cao, applying principal component analysis would allow one to determine the EOS, which then can be applied to determine [0040]: “the likelihood that a considered constituent is actually present (or not present) in the formation”.

Regarding Claim 4, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 3, wherein the despiking an original dataset is performed by a Hampel filter ([0061]: “Such filtering (250) may utilize a median filter, a Winsorized mean filter, or a Hampel filter, among other example filtering techniques that may also or instead be utilized”).  

Regarding Claim 7, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 1, further comprising removing the reservoir fluid based at least in part on the calculated fluid properties (Abstract: “The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation…based on the fitted data, a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole is identified.”).  

Regarding Claim 8, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 1, wherein obtaining the fluid sample comprises operating a downhole fluid sampling tool in a wellbore to obtain the fluid sample ([0088]: “The system 700 includes the downhole tool 720, which may be used for testing one or more subterranean formations 702 and analyzing the fluids obtained from the formation 702.”).  

Regarding Claim 14, Wang’559 teaches a system for determining fluid contamination, comprising: 
a downhole fluid sampling tool operable to obtain a fluid sample of a reservoir fluid ([0088]: “The system 700 includes the downhole tool 720, which may be used for testing one or more subterranean formations 702 and analyzing the fluids obtained from the formation 702.”) contaminated with a well fluid ([0004]“The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation”) while the downhole fluid sampling tool is disposed in a wellbore (See Fig. 9, showing tool in wellbore); and 
a processing unit operable to (i) obtain a measurement of the fluid sample from a sensor, wherein the measurement is a petroleum compositional measurement ([0005]: The downhole sampling apparatus is operable to obtain apparent optical density (OD), apparent mass density (ρ), and apparent gas-oil ratio (GOR) of the sample stream such that the obtained data includes OD data, ρ data, and GOR data. The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation.”, Examiner interprets the sampling apparatus as inherently containing one or more sensors, and notes that an ‘apparent gas-oil ratio’ is a petroleum compositional measurement, as it is a measurement pertaining to the composition of gas and oil; [0091]: “the downhole tool 720 may be controlled by one or more electrical control systems within the downhole tool 720 and/or the surface equipment 724. For example, such control system(s) may include processor capability for characterization of formation fluids in the downhole tool 720”) (ii) obtain input parameters, wherein the input parameters comprise fluid properties obtained from the measurement of the fluid sample and mud filtrate composition ([0091]: “the downhole tool 720 may be controlled by one or more electrical control systems within the downhole tool 720 and/or the surface equipment 724. For example, such control system(s) may include processor capability for characterization of formation fluids in the downhole tool 720”; [0004]: “The obtained data includes multiple fluid properties of the sample stream. The sample stream includes native formation fluid from the subterranean formation and filtrate contamination resulting from formation of the borehole in the subterranean formation”); (iv) select a plurality of input data during a pumpout ([0004]: “The method also includes filtering the obtained data to remove outliers from the obtained data, fitting the filtered data to models that each characterize a corresponding one of the fluid properties as a function of a pumpout volume or time, and identifying, based on the fitted data, a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole”).
Wang’559 does not explicitly teach (iii) represent a mud composition as a Gaussian distribution and (v) determine calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis.  
Wang’836 teaches (iii) represent a mud composition as a Gaussian distribution ([0114]: “Various regressions models (e.g., power-law function, Gaussian function, logistic regression, Gompertz function, Weibull growth model, exponential functions, and simplified versions of the aforementioned models) may be subsequently applied to simulated data obtained from the synthetic OD channel to predict the endpoint value for the native formation fluid and, if the endpoint value for the OBM filtrate is known, the OBM contamination level.”).
Examiner additionally notes for completeness that Wang’836 also teaches (i) obtain a measurement of the fluid sample from a sensor, wherein the measurement is a petroleum compositional measurement ([0009]: “The system also includes a sensor disposed in the downhole acquisition tool housing that may analyze portions of the fluid and obtain sets of fluid properties of the portions of the fluid and a data processing system that may estimate a fluid property of the native reservoir fluid based on at least one fluid property from the sets of fluid properties of the portion of the fluid and a geometric fitting model including two or more parameters. The geometric fitting model may predict an asymptote of a growth curve, and the asymptote corresponds to the estimated fluid property of the native formation fluid.”; [0057]: “Monitoring of the cleanup process can be performed using downhole sensors capable of measuring properties such as optical density, gas-oil ratio, conductivity, density, compressibility, and other properties measurable through downhole fluid analysis (“DFA”). For instance, the fluid analysis module 22 may include a fluid analyzer 23 that can be employed to provide in situ downhole fluid measurements. For example, the fluid analyzer 23 may include a spectrometer and/or a gas analyzer designed to measure properties such as, optical density, fluid density, fluid viscosity, fluid fluorescence, fluid composition, and the fluid gas-oil ratio, among others.”; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 to include (iii) represent a mud composition as a Gaussian distribution, as taught by Wang’836, because applying a Gaussian distribution to a set of data is a commonly used mathematical operation being applied to particular use case.
Wang’559 in view of Wang’836 does not explicitly teach (v) determine calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis.
Cao teaches (v) determine calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis ([0010]: “generating an equation of state based upon log measurements for the geological formation, the equation of state providing a correlation between the log measurements, determining a quality factor for the equation of state, and for each of a plurality of different constituents expected to be in the formation, determining a constituent compliance factor for each of the constituents”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836 to include (v) determine calculated fluid properties of the reservoir fluid using an equation of state filtrate analysis as taught by Cao.
Doing so would allow one to use an equation of state to “determine the volume of the at least one constituent” as taught by Cao in [0011]. One would have been motivated to do so in order to identify a developed flow regime of the native formation fluid, as taught by Wang’559 [Abstract]: “data is fit to each of a plurality of models each characterizing a corresponding one of the fluid properties as a function of a pumpout volume or time of the sample stream. based on the fitted data, a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole is identified”.

Regarding Claim 15, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 14.
Wang’559 and Wang’836 do not explicitly teach wherein the processing unit is further operable to condition the equation of state filtrate analysis with a principal component analysis.  
Cao further teaches wherein the processing unit is further operable to condition the equation of state ([0011]: “The processor may generate an equation of state based upon the log measurements) filtrate analysis with a principal component analysis ([0039]: “At 204, an equation of state (EOS) which provides a correlation between the different measurements acquired at 202 is established. More detailed examples of EOS's are discussed below. In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 to include wherein the processing unit is further operable to condition the equation of state filtrate analysis with a principal component analysis as taught by Cao.
Principal component analysis is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)). While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art.

Regarding Claim 16, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 15, wherein the processing unit is further operable ([0091]: “For example, such control system(s) may include processor capability for characterization of formation fluids in the downhole tool 720 according to one or more aspects of the present disclosure.”) to despike an original dataset ([0061]: “Such filtering (250) may utilize a median filter, a Winsorized mean filter, or a Hampel filter, among other example filtering techniques that may also or instead be utilized”), apply a robustfit regression ([0078]: “By utilizing the robust regression techniques described above, the fitting of the measured and/or apparent fluid properties will not be adversely affected by the earlier sampling data (such as the data obtained prior to the start of the developing flow regime) or the outlying data obtained during late time pumping (such as outliers in the data obtained during the developing and developed flow regimes)”) to obtain a reconstructed dataset ([0068]: “The method (300) may also include performing a resampling (350) and performing additional iterations of the sample selection (310), model fitting (320), error calculation (330), and supportive data selection (340), including adjusting the threshold fraction and/or the fit start/end with each iteration to determine (360) the optimum value for a fitting parameter (such as the exponent “−γ” described above) that results in the highest percentage of inliers. The optimized set of inliers may then be linearly fitted (370), such as by utilizing a total-LS and/or other regression technique.”), and compute a fluid composition from the reconstructed dataset ([0004]: “The method also includes filtering the obtained data to remove outliers from the obtained data, fitting the filtered data to models that each characterize a corresponding one of the fluid properties as a function of a pumpout volume or time”).  
Wang’559 does not explicitly teach perform a robust principal component analysis on the original dataset to obtain a principal component analysis score and to the robust principal component analysis score.
Cao teaches perform a robust principal component analysis on the original dataset to obtain a principal component analysis score and to the robust principal component analysis score ([0039]: “In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 to include perform a robust principal component analysis on the original dataset to obtain a principal component analysis score and applying a robustfit regression to the robust principal component analysis score as taught by Cao. 
	Both robust regression and principal component analysis techniques are known methods of data analysis taught by the prior art references Wang’559 and Cao, respectively. Combining these elements to yield predictable results would be obvious to one of ordinary skill in the art (See MPEP 2141 III (A)). While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art. As taught by Wang’559 in [0025], applying robust regression techniques “may yield cleaner data sets for subsequent processing, may aid in accurately determining endpoint properties without the influence of outliers, and/or may aid in indicating flow regimes substantially automatically” and as taught by Cao in paragraph [0040], applying principal component analysis would allow one to determine the EOS, which then can be applied to determine “the likelihood that a considered constituent is actually present (or not present) in the formation”.

Regarding Claim 17, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 16, wherein the processing unit is further operable to despike an original dataset and where despiking is performed by a Hampel filter ([0061]: “Such filtering (250) may utilize a median filter, a Winsorized mean filter, or a Hampel filter, among other example filtering techniques that may also or instead be utilized”).  

Regarding Claim 19, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 14, wherein the well fluid comprises a drilling fluid ([0026]: “a downhole sampling apparatus substantially produces drilling fluid (“filtrate” or “filtrate contamination”); [0083]: “the drilling fluid 626 may be OBM”).  

Regarding Claim 20, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 14, wherein the processing unit is further operable ([0091]: “Methods within the scope of the present disclosure may be embodied in one or more computer programs that run in a processor located, for example, in the downhole tool 720 and/or the surface equipment 724. Such programs may…transmit control signals to operative elements of the downhole tool 720.”) to obtain the fluid sample comprising operating a downhole fluid sampling tool in a wellbore to obtain the fluid sample ([0088]: “The system 700 includes the downhole tool 720, which may be used for testing one or more subterranean formations 702 and analyzing the fluids obtained from the formation 702.”; See Fig. 9).  

Regarding Claim 21, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 1, wherein the well fluid comprises a drilling fluid ([0026]: “a downhole sampling apparatus substantially produces drilling fluid (“filtrate” or “filtrate contamination”); [0083]: “the drilling fluid 626 may be OBM”).  

Regarding Claim 22, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 3.
Wang’559 in view of Wang’836 does not explicitly teach further comprising using the principal component analysis score to estimate a clean formation fluid composition.
Cao teaches further comprising using the principal component analysis score ([0039]: “an equation of state (EOS) which provides a correlation between the different measurements acquired at 202 is established. More detailed examples of EOS's are discussed below. In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix.”) to estimate a clean formation fluid composition ([0012]: “generate an equation of state based upon log measurements for a geological formation, with the equation of state providing a correlation between the log measurements determine a quality factor for the equation of state, and for each of a plurality of different constituents expected to be in the formation, determine a constituent compliance factor for each of the constituents…generate a volumetric model based upon the log measurements and the determined likelihoods of the constituents being present in the formation, and determine the volume of the at least one constituent based upon the model.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836 to include further comprising using the principal component analysis score to estimate a clean formation fluid composition as taught by Cao.
Principal component analysis is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)), and both Wang’559 and Cao pertain to determining formation fluid composition. While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art.  

Regarding Claim 23, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 14, and determining calculated fluid properties and further obtaining updated values of iterative parameters…until a comparison of one or more of the calculated fluid properties with one or more of the input parameters is within a tolerance error ([0068]: “Model parameters are then fit (320) to the selected (310) sample of m data points, such as by utilizing Equations (1)-(5) set forth above. An error function is then calculated (330) for each of the m data points. The error function may be calculated (330) by one or more conventional techniques. The data that support the current hypothesis of the model are then selected (340) utilizing the calculated (330) error function. The method (300) may also include performing a resampling (350) and performing additional iterations of the sample selection (310), model fitting (320), error calculation (330), and supportive data selection (340), including adjusting the threshold fraction and/or the fit start/end with each iteration to determine (360) the optimum value for a fitting parameter (such as the exponent “−γ” described above) that results in the highest percentage of inliers.”).  
Wang’559 does not explicitly teach wherein the processing unit is further operable to repeat steps of determining component mole fractions and for use in a mole fraction distribution function. 
Cao teaches wherein the processing unit is further operable to repeat steps of determining component mole fractions and for use in a mole fraction distribution function ([Abstract]: “determining the volume of the constituent(s) based upon the volumetric model”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 to include wherein the processing unit is further operable to repeat steps of determining component mole fractions and for use in a mole fraction distribution function as taught by Cao.
Doing so would allow one to, as taught by Cao, determine [0040]: “the likelihood that a considered constituent is actually present (or not present) in the formation”, thus allowing the invention of Wang’559, as taught by Wang’559, to better identify [Abstract]: “a start of a developed flow regime of the native formation fluid within the subterranean formation surrounding the borehole”.

Regarding Claim 25, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 16.
Wang’559 in view of Wang’836 does not explicitly teach wherein the processing unit is further operable to use the principal component analysis score, and wherein the principal component analysis score is used to estimate a clean formation fluid composition.  
Cao teaches wherein the processing unit is further operable to use the principal component analysis score, ([0039]: “an equation of state (EOS) which provides a correlation between the different measurements acquired at 202 is established. More detailed examples of EOS's are discussed below. In some embodiments, the EOS may be determined using various techniques, such as principal component analysis (PCA) based on the rank of a log measurements correlation matrix.”) and wherein the principal component analysis score is used to estimate a clean formation fluid composition ([0012]: “generate an equation of state based upon log measurements for a geological formation, with the equation of state providing a correlation between the log measurements determine a quality factor for the equation of state, and for each of a plurality of different constituents expected to be in the formation, determine a constituent compliance factor for each of the constituents…generate a volumetric model based upon the log measurements and the determined likelihoods of the constituents being present in the formation, and determine the volume of the at least one constituent based upon the model.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 to include wherein the processing unit is further operable to use the principal component analysis score, and wherein the principal component analysis score is used to estimate a clean formation fluid composition as taught by Cao.
 Principal component analysis is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)), and both Wang’559 and Cao pertain to determining formation fluid composition. While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art.

Regarding Claim 27, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 1, wherein the equation of state filtrate analysis further comprises a non-cubic equation of state (See equations of state in [0056], [0058], [0062], [0066], and [0067]-[0069]).

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Pub. No. US 2016/0186559 A1) in view of Wang (U.S. Patent Application Pub. No. US 2016/0090836 A1), further in view of Cao (WIPO Pub. No. WO 2015039090 A1) as applied to claims 3 and 16, respectively, above, and further in view of DiFoggio (U.S. Patent Application Pub. No. US 2003/0223068 A1).

Regarding Claim 5, Wang’559 in view of Wang’836, further in view of Cao teaches the method of claim 3.
Wang’559 in view of Wang’836, further in view of Cao does not explicitly teach wherein the computing a fluid composition is performed by a Neural Network.  
DiFoggio teaches wherein the computing a fluid composition is performed by a Neural Network ([0016]: “The percentage of oil-based mud filtrate contamination in a crude oil sample can be estimated with the present invention by using a suitable training set and chemometrics, a neural network, or other type of correlation method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836, further in view of Cao to include wherein the computing a fluid composition is performed by a Neural Network as taught by DiFoggio.
 The use of neural networks is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)), and both Wang’559 in view of Wang’836, further in view of Cao and DiFoggio pertain to determining OBM filtrate contamination. While none of the prior art references individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art, as further taught by DiFoggio [0043]: “Chemometrics, neural networks, and other soft modeling techniques let us skip the intermediate steps of identifying chemical meanings for individual spectral peaks and the reasons that these peaks shift or overlap with other peaks.”

Regarding Claim 24, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 16.
Wang’559 in view of Wang’836, further in view of Cao does not explicitly teach wherein computing the fluid composition is performed by a Neural Network.  
DiFoggio teaches wherein the compute a fluid composition is performed by a Neural Network ([0016]: “The percentage of oil-based mud filtrate contamination in a crude oil sample can be estimated with the present invention by using a suitable training set and chemometrics, a neural network, or other type of correlation method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836, further in view of Cao to include wherein the computing a fluid composition is performed by a Neural Network as taught by DiFoggio.
The use of neural networks is a known method of data analysis being used with predictable results to a particular use case (See MPEP 2141 III (A)), and both Wang’559 in view of Wang’836, further in view of Cao and DiFoggio pertain to determining OBM filtrate contamination. While neither prior art reference individually teaches all of the elements of the claimed invention, in combination they do teach each element, in such a way that one of ordinary skill in the art could have combined the elements, and wherein the result of such a combination would have been predictable to one of ordinary skill in the art, as further taught by DiFoggio [0043]: “Chemometrics, neural networks, and other soft modeling techniques let us skip the intermediate steps of identifying chemical meanings for individual spectral peaks and the reasons that these peaks shift or overlap with other peaks.”

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Pub. No. US 2016/0186559 A1) in view of Wang (U.S. Patent Application Pub. No. US 2016/0090836 A1), further in view of Cao (WIPO Pub. No. WO 2015039090 A1) as applied to Claim 1 above, and further in view of Betancourt (U.S. Patent Application Pub. No. US 2004/0104341 A1).

Regarding Claim 26, Wang’559 in view of Wang’836, further in view of Cao teaches the system of claim 1.
Wang’559 in view of Wang’836, further in view of Cao does not explicitly teach wherein the equation of state filtrate analysis further comprises a cubic equation of state.  
	Betancourt teaches wherein the equation of state filtrate analysis further comprises a cubic equation of state ([0036]-[0037]: “Most EOS used in the oil industry are derivatives of van der Waals equation. These cubic equations were developed to deal with phase equilibria of complex multicomponent mixtures. Their general form is: P=RT/[V.sub.M-b.sub.1(T)]-a(T)/[(V.sub.M+b.sub.2(T))V.sub.M+b.sub.3(T))] (2) where V.sub.M is the molar volume, T is the temperature, and R is the gas constant. The first term in the right side of Equation 2 represents the correction to the molar volume due to the volume occupied by the molecules. The second term represents the contribution to the pressure due to the attraction of the molecules as a function of temperature.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’559 in view of Wang’836, further in view of Cao to include wherein the equation of state filtrate analysis further comprises a cubic equation of state, as taught by Betancourt.
	Doing so would allow one to use a common, well accepted type of equation of state for oilfield applications, as taught by Betancourt [0036]: “Most EOS used in the oil industry are derivatives of van der Waals equation. These cubic equations were developed to deal with phase equilibria of complex multicomponent mixtures.” and [0038]: “There are other, more complex, equations of state such as the well-known Benedict-Webb-Rubin equations. These equations can require significant processing power depending on the complexity of the fluid and flow-sheet problem. Thus in most oilfield applications the cubic EOS are used. For purposes of the present invention, either the cubic EOS or the more complex EOS may be utilized.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863